BLD-089                                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-1026
                                       ___________

                             IN RE: OSSIE R. TRADER,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                      (Related to D.C. Crim. No. 94-cr-00534-002)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 13, 2011

        Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                             (Opinion filed: January 20, 2011)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Ossie Trader has filed a petition for a writ of mandamus. He seeks an order

directing the District Court to remove the docket entry terminating his motion to dismiss

the indictment based on the Speedy Trial Act. We have repeatedly explained to Trader

that he waived his speedy trial claim by pleading guilty. See In re: Trader, C.A. No. 09-

1522. If Trader continues to file frivolous pleadings or appeals, he will face sanctions.

See In re Oliver, 682 F.2d 443 (3d Cir. 1982).
For the above reasons, we will deny the petition for mandamus.




                                    2